Citation Nr: 0914256	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-13 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Tennessee Valley Healthcare 
System in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during treatment from November 17 
to 21, 2005, at Baptist Hospital in Nashville, Tennessee.


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from March 
1951 to March 1954.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 decision of the Department of Veterans 
Affairs (VA) Tennessee Valley Healthcare System (HCS) in 
Murfreesboro, Tennessee.  

As support for his claim, the Veteran and his daughter 
testified at a videoconference hearing in April 2008.  The 
undersigned Veterans Law Judge (VLJ) of the Board presided.  


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-
connected disabilities.

2.  The Veteran received emergency and inpatient treatment 
from November 17 to 21, 2005, at Baptist Hospital in 
Nashville, Tennessee.  He is insured by Medicare Parts A and 
B.  


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
unauthorized medical expenses arising from treatment provided 
from November 17to 21, 2005, at the Baptist Hospital in 
Nashville, Tennessee.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 
5107 (West 2002); 38 C.F.R. §§ 17.52(a), 17.1000-
17.1002 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the Veteran's claim is being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA does not apply because the 
issue presented is solely of statutory and regulatory 
interpretation, and/or the respective claim is barred as a 
matter of law in that it cannot be substantiated.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis-Entitlement To Payment Or Reimbursement Of 
Unauthorized Medical Expenses Incurred During Treatment From 
November 17, 2005 To November 21, 2005, At The Baptist 
Hospital In Nashville, Tennessee

Under 38 U.S.C.A. § 1703, when VA facilities or other 
government facilities are incapable of furnishing economical 
hospital care or medical services because of geographic 
inaccessibility or are incapable of furnishing care or 
services required, VA may contract with or authorize non-VA 
facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 
C.F.R. § 17.52(a) (2008).  However, hospital care in public 
or private facilities will only be authorized, whether under 
a contract or an individual authorization, under specified 
circumstances, including for treatment of:  (i) service-
connected disability; (ii) disability for which a Veteran was 
discharged or released from the active military, naval, or 
air service; (iii) disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; (iv) disability associated with and held to be 
aggravating a service-connected disability; or (v) disability 
of a Veteran participating in a rehabilitation program under 
38 U.S.C. Chapter 31 and when there is a need for hospital 
care for reasons set forth in VA regulations.  
38 C.F.R. § 17.52(a)(1); 38 U.S.C.A. § 1703(a)(1).  

However, when, as here, the Veteran receives treatment at a 
non-VA facility without prior authorization, there are two 
statutes that allow for him to be paid or reimbursed for the 
medical expenses incurred for that treatment - specifically, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of 
either statute is generally dependent on whether he has an 
adjudicated service-connected disability.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
Veteran received care for:  (a) an adjudicated service-
connected disability; (b) nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (c) any disability of a Veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability; or (d) any illness, injury or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2) (West 
2002); 38 C.F.R. § 17.120(a) (2008).  

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium 
Health Care and Benefits Act (Millennium Act), payment or 
reimbursement of non-VA emergency medical services for 
nonservice-connected disorders for Veteran's without 
insurance is available if certain conditions are met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2008).  Specifically, to be eligible for reimbursement under 
these provisions for a nonservice-connected disorder, the 
Veteran has to satisfy all of the following conditions:
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; (b) The claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);  (c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) The claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely transferred to a VA or other Federal 
facility (in other words, the medical emergency lasts only 
until the time the Veteran becomes stabilized); (e) At the 
time the emergency treatment was furnished, the Veteran was 
enrolled in the VA health care system and had received 
medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;  (f) The Veteran is financially liable 
to the provider of emergency treatment for that treatment;  
(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) If the condition for which the 
emergency treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
Veteran or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider; (i) The 
Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002(a)-(i) (2008).  

These criteria under 38 C.F.R. §§ 17.1002 are conjunctive, 
not disjunctive; thus, all criteria must be met.  See Melson 
v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

The Veteran appeals for reimbursement of the charges for 
inpatient medical treatment from November 17, 2005 to 
November 21, 2005, at the Baptist Hospital in Nashville, 
Tennessee.  These charges totaled over $13,000.  He and his 
representative contend that after the Veteran became ill on 
November 17, 2005, he was transported to the VA Medical 
Center in Murfreesboro, Tennessee.  He adds that since the VA 
Medical Center's clinical staff did not have the facilities 
to treat him, the VA then transferred him to a private 
hospital, Baptist Hospital, in Nashville, Tennessee.  He 
essentially contends that he should not be liable for medical 
expenses incurred at Baptist Hospital inpatient treatment, 
during November 17-21, 2005, because the VA did not have the 
proper medical facilities and medical staff available to 
treat him.

Based upon review of the Baptist Hospital medical records, it 
appears that on November 17, 2005, the Veteran was at a 
church banquet when he began feeling weak and had an episode 
where there was an apparent loss of consciousness/syncope.  
He also had chest pains earlier that day.  He was treated at 
the Baptist hospital for emergency room treatment after the 
incident at the banquet, on November 17, 2005, for his 
complaints of weakness and a loss of consciousness/syncope.  
Following this, he was admitted to the Baptist hospital for 
evaluation and inpatient treatment of this syncopal episode 
and chest pain.  Although he was regularly seen in the past 
by his primary care physician, at a VA Medical Center located 
in or near Nashville, Tennessee, for weekly complaints of 
angina, there is no indication from the Baptist medical 
records that he was transferred from the VA to Baptist 
Hospital on November 17, 2005.  Rather, an Emergency 
Department document for Baptist Hospital shows he was taken 
to Baptist hospital due to "patient choice.".  He was 
discharged from Baptist Hospital on November 17, 2001, and 
was noted to be doing well and in a stable condition.

Preliminarily, the record does not contain any indication 
that VA authorized payment for this treatment at Baptist 
Hospital from November 17-21, 2005.  

The Veteran has not yet been service-connected for any 
medical condition.  Consequently, there is no possibility 
that he meets any of the requisite elements under 38 U.S.C.A. 
§ 1728 (a)-(c), for payment or reimbursement of the expenses 
of care not previously authorized, in a private or public 
hospital not operated by VA, as these provisions all depend 
upon the existence of a service-connected disability.  There 
is also no evidence or allegation he is participating in a 
vocational rehabilitation program under 38 U.S.C. Chapter 31, 
which in certain instances might have qualified him under 
38 U.S.C.A. § 1703(a) or 38 U.S.C.A. § 1728(d).  
The only conceivable route to entitlement to unreimbursed 
medical expenses in this case stems from 38 U.S.C.A. § 1725, 
for treatment of a nonservice-connected disorder, pursuant to 
the Millennium Act.  

In this regard, upon review of the evidence, the Board finds 
that the requirements for reimbursement for emergency medical 
treatment under 38 U.S.C.A. § 1725 for a nonservice-connected 
disorder have not been met.  The Board finds that the 
criteria of subsection (g) of 38 C.F.R. § 17.1002 are not 
met.  As mentioned, this provision requires that the Veteran 
has no coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply 
with the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the denial of 
payment).

But here, the record clearly shows that the Veteran has 
coverage under health insurance that, in whole or part, 
provides coverage for emergency and inpatient medical 
treatment.  Specifically, the Veteran has coverage under 
Medicare Parts A and B, effective from April 1, 1989.

Even assuming, but not conceding, that the Murfreesboro VA 
Medical Center did not have the facilities or staff to treat 
him, that would still only satisfy subsection (c) of 38 
C.F.R. § 17.1002, which requires that a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson.  But, although 
satisfaction of subsection (c) is necessary to meet the 
requirement for medical reimbursement under 38 C.F.R. § 
17.1002, it is not sufficient.  Rather, because the Veteran 
does not meet all of the requirements of 38 C.F.R. § 17.1002, 
reimbursement is prohibited-that is, he fails to meet 
subsection (g) because he has Medicare Parts A and B as his 
health insurance coverage.  The Board need not go into 
whether he meets any of the other criteria, as the failure to 
meet any of them precludes payment or reimbursement of 
unauthorized medical expenses.  See Melson v. Derwinski, 1 
Vet. App. 334.

Thus, under the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 for payment or reimbursement of non-VA 
emergency medical services for nonservice-connected 
disorders, the preponderance of the evidence is against his 
unauthorized medical expenses claim such that it must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Board is sympathetic to the Veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Since the Veteran's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied.  Sabonis, 6 Vet. App. 426.  



ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred during treatment from November 17 
to 21, 2005, at the Baptist Hospital in Nashville, Tennessee, 
is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


